              Case 3:17-cv-05571-RSL Document 156 Filed 12/14/20 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
10
          PORT OF VANCOUVER, USA
11
                                                         CASE NO. 3:17-CV-5571-RSL
                                Plaintiff,
12
                                                         ORDER SETTING SETTLEMENT
                 V.                                      CONFERENCE
13
          PACIFIC COAST SHREDDING LLC
14
                                Defendants.
15

16          This matter has been referred to United States Magistrate Judge David W. Christel to

17 conduct a Settlement Conference. Accordingly, IT IS HEREBY ORDERED that a Settlement

18 Conference is set to take place on January 11, 2021 before United States Magistrate Judge David

19 W. Christel, via Zoom.

20          IT IS FURTHER ORDERED:

21          1.        Each party and their counsel shall come to the Settlement Conference prepared

22 with a reasonable plan to resolve and fully settle and are expected to participate in the Settlement

23 Conference with a mindset, attitude and creative approach of being problem solvers.

24 ORDER SETTING SETTLEMENT CONFERENCE
     -1
              Case 3:17-cv-05571-RSL Document 156 Filed 12/14/20 Page 2 of 5




 1
            2.      Counsel for each party (and the party if so desired) shall separately confer with
 2
     the undersigned by telephone prior to the Settlement Conference and be prepared to discuss the
 3
     items set forth on Attachment “A,” including:
 4
            A.      a candid summation of its assessment of the strengths of its case and the strengths
 5                  of the opposing party’s case,
 6          B.      a review of the facts, provable damages, assessment of its probability or
                    prevailing on any disputed facts and on any rulings of law, and a brief discussion
 7                  of any legal authority which the party contends would enhance its position at trial,
 8          C.      the specific reasons why the case should settle, and
 9          D.      a history of any past negotiations.
10          3.      All parties shall be personally present at the Settlement Conference and must be
11 represented by lead or chief counsel authorized to participate in settlement negotiations. In the

12 case of businesses, corporations, governmental entities, etc., a representative for every party with

13 full settlement authority must be personally present at the Settlement Conference. If any of the

14 parties are appearing or defending the action under an insurance agreement, an insurance

15 company/risk pool representative fully authorized to settle the case must be personally present at

16 the Settlement Conference. In sum, all parties in this matter necessary to conduct an effective

17 Settlement Conference shall be personally represented by someone in attendance at the

18 Settlement Conference with full settlement authority.

19          4.      All information provided to and communications with the settlement judge shall
20 be held in confidence unless the party providing it authorizes its disclosure. All written material

21 submitted will be returned to the submitting party or shredded upon termination of the settlement

22 proceedings.

23

24 ORDER SETTING SETTLEMENT CONFERENCE
     -2
               Case 3:17-cv-05571-RSL Document 156 Filed 12/14/20 Page 3 of 5




 1
             5.      All oral statements, written documents, or other materials considered during the
 2
     settlement procedure shall be held in confidence and may not be used in any way against any
 3
     party to this litigation.
 4
             6.      None of the matters or information discussed during the conference will be
 5
     communicated to the trial judge.
 6
                     Dated this 14th day of December, 2020.
 7

 8


                                                          A
 9

10                                                        David W. Christel
                                                          United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24 ORDER SETTING SETTLEMENT CONFERENCE
     -3
               Case 3:17-cv-05571-RSL Document 156 Filed 12/14/20 Page 4 of 5




 1
                                           ATTACHMENT “A”
 2                                Settlement Conference QUESTIONNAIRE
 3        1. Statement of facts pertinent to settlement.
 4

 5        2. Plaintiff(s)’ theories of recovery (if not obvious).
 6

 7        3. If liability not admitted, bona fide defenses and counterclaims tendered by Defendant(s).
 8

 9        4. Damages - Plaintiff(s) should list the specials incurred and claimed. Do not use the
10           maximum possible figures but what is deemed reasonable and what will be presented at
11           trial. List any special and general damages separately. Defendant(s) should list what is
12           claimed to be a reasonable amount where items are contested.
13

14        5. Summarize the bona fide disputes regarding damages.
15

16        6. Weaknesses.
17

18        7. Plaintiff(s)’ evaluation of fair settlement. $________________.
19

20        8. Defendant(s)’ evaluation of fair settlement. $______________.
21

22

23

24 ORDER SETTING SETTLEMENT CONFERENCE
     -4
               Case 3:17-cv-05571-RSL Document 156 Filed 12/14/20 Page 5 of 5




 1
          9. If Plaintiff(s) recover a judgment, is the question of apportionment of and liability among
 2
             Defendant(s) a factor affecting negotiations?
 3

 4
          10. Are there viable sources from whom Defendant(s) may seek contribution?
 5

 6
          11. Do you feel the other party has negotiated in good faith?
 7

 8
          12. Does either party know of any other factors which may impact these negotiations?
 9

10
          13. Do client and attorney agree on the settlement value?
11

12
          14. Are there any factors not readily apparent which could hamper settlement negotiations?
13

14
          15. State your opinion as to the bona fide chance for settlement in this matter.
15

16
          16. Are there legal questions which effectively bar serious settlement negotiations?
17

18
             Expenses of litigation:
19
             To date: $__________
20           Estimate of present to conclusion: $__________
21

22

23

24 ORDER SETTING SETTLEMENT CONFERENCE
     -5
